Citation Nr: 1646423	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  15-15 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to a compensable disability rating for bilateral hearing loss prior to March 27, 2015, and in excess of 50 percent on or after March 27, 2015.

3.  Entitlement to an effective date earlier than November 3, 2009 for the grant of service connection for tinnitus.

4.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

6.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for chest pain/cholesterol, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for night sweats, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for urinary urgency/frequency, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for diarrhea, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for blurred vision/photosensitivity, to include as due to an undiagnosed illness.

12.  Entitlement to service connection for headaches and/or dizziness/blackouts, to include as due to an undiagnosed illness.

13.  Entitlement to service connection for a burning sensation during intercourse, to include as due to an undiagnosed illness.

14.  Entitlement to service connection for seizures/tremors, to include as due to an undiagnosed illness.

15.  Entitlement to service connection for a dental disorder, to include as due to an undiagnosed illness.

16.  Entitlement to service connection for hair loss, to include as due to an undiagnosed illness.

17.  Entitlement to service connection for shortness of breath/cough, to include as due to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1982 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 1997 and August 2011 from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In September 2015, the Veteran testified at a videoconference hearing before a Veterans Law Judge who no longer works at the Board.  A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.  The Veteran was offered with the opportunity for a new hearing, but in November 2016, he notified the Board that no such additional hearing was desired.

During the pendency of the appeal, an April 2015 Decision Review Officer (DRO) decision increased the Veteran's disability rating for bilateral hearing loss to 50 percent effective from March 27, 2015.  As the maximum benefit was not granted, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).
In addition, the record reflects that additional issues are before the Board on appeal.  An April 1998 statement of the case denied entitlement to service connection for fifteen issues, including sore legs/generalized joint pain, a skin disorder, chest pain/cholesterol, night sweats, urinary urgency/frequency, diarrhea, blurred vision/photosensitivity, headaches and/or dizziness/blackouts, a burning sensation during intercourse, seizures/tremors, PTSD, a dental disorder, hair loss, shortness of breath/cough, and memory loss/poor concentration.  VA then received the Veteran's VA Form 9 in November 1998, within one year of the mailing of the notification for the associated December 1997 rating decision.  38 C.F.R. § 20.302(b)(1).  Thus, these issues are properly before the Board in appellate status.

However, three of the fifteen issues addressed in the April 1998 statement of the case are no longer on appeal.  The Board denied entitlement to service connection for sore legs and short term memory loss in a June 1999 decision.  This decision included notice of the Veteran's appellate rights.  As the Veteran did not appeal this decision, the June 1999 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).  In addition, the RO granted entitlement to service connection for PTSD in a January 2009 rating decision.  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The Veteran did not perfect an appeal as to the rating or effective date assigned in this decision. However in February 2011, he submitted a claim for an increased rating for his PTSD, and he perfected an appeal regarding that issue. 

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issues of entitlement to a disability rating in excess of 30 percent for PTSD; entitlement to a TDIU; entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness; entitlement to service connection for chest pain/cholesterol, to include as due to an undiagnosed illness; entitlement to service connection for night sweats, to include as due to an undiagnosed illness; entitlement to service connection for urinary urgency/frequency, to include as due to an undiagnosed illness; entitlement to service connection for diarrhea, to include as due to an undiagnosed illness; entitlement to service connection for blurred vision/photosensitivity, to include as due to an undiagnosed illness; entitlement to service connection for headaches and/or dizziness/blackouts, to include as due to an undiagnosed illness; entitlement to service connection for a burning sensation during intercourse, to include as due to an undiagnosed illness; entitlement to service connection for seizures/tremors, to include as due to an undiagnosed illness; entitlement to service connection for a dental disorder, to include as due to an undiagnosed illness; entitlement to service connection for hair loss, to include as due to an undiagnosed illness; and entitlement to service connection for shortness of breath/cough, to include as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 2015, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal of the issue of entitlement to service connection for a TBI be withdrawn.

2.  From July 30, 2009 to July 11, 2010, the Veteran had Level VI hearing loss in the right ear and Level VIII hearing loss in the left ear.

3.  From July 12, 2010 to March 26, 2015, the Veteran had no worse than Level I hearing loss bilaterally.

4.  On or after March 27, 2015, the Veteran's hearing loss was no worse than Level IX in the right ear and Level VII in the left ear.

5.  A claim of entitlement to service connection for tinnitus was not received within one year of the Veteran's discharge from service or until November 3, 2009.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a TBI have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  For the period prior to March 26, 2015, the criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1-4.14, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015). 

3.  On or after March 27, 2015, the criteria for a disability rating in excess of 50 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1-4.14, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015). 

4.  The criteria for an effective date prior to November 3, 2009 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).
VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The duty to notify in this case was satisfied by a letter sent to the Veteran dated in February 2010.  This letter was also provided prior to the initial decision on the claim by the AOJ in August 2011.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, the Board finds that VA's duty to notify the Veteran is satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran also received VA examinations in connection with his claim in July 2010 and March 2015.  The Board finds that these VA examinations are adequate for rating purposes as they collectively address the rating criteria and evidence of record that are relevant for rating the Veteran's bilateral hearing loss.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As noted above, the Veteran testified at a hearing before a Veterans Law Judge in September.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify the pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, though his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Entitlement to service connection for a TBI

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the veteran or by his authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.

During the September 2015 hearing, the Veteran testified on the record that he wished to withdraw the issue of entitlement to service connection for a TBI.  See September 2015 Board Hearing Transcript (Tr.), page 2.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.

Entitlement to a compensable disability rating for bilateral hearing loss prior to March 27, 2015, and in excess of 50 percent on or after March 27, 2015.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's bilateral hearing loss is currently assigned a noncompensable evaluation prior to March 27, 2015, and a 50 percent evaluation effective from March 27, 2015, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board notes that the Veteran's increased rating claim for bilateral hearing loss was received on November 3, 2009.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lindenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech determination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of decibel I loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation of the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V," and the poorer ear had a numeric designation of Level "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.85(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

The Board will first determine whether the Veteran is entitled to a compensable evaluation for bilateral hearing loss prior to March 27, 2015.

The Veteran's bilateral hearing loss disability was evaluated during a July 12, 2010 VA examination.  The pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
50
45
43.75
LEFT
40
45
50
50
46.25

Speech audiometry revealed a speech recognition ability of 100 percent bilaterally based on the Maryland CNC word list.  During the examination, the Veteran reported having difficulty hearing and understanding speech while in the presence of background noise.  He also struggled to hear soft voices.

A subsequent September 2012 audiological evaluation was conducted by the Social Security Administration (SSA).  The results are displayed in a graphical form that has not been converted to an appropriate numerical form.  However, the interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471 (1995).  If the Board is unable to interpret the graphical audiogram due to unclear results or several possible interpretations, then the Board must remand the results for translations by an appropriate specialist.  Savage v. Shinseki, 24 Vet. App. 259 (2011); Kelly, 7 Vet. App. at 471.  Here, the Board finds that the graphical representation is clear and can be interpreted, as the audiologist provided a legend for the graphical results.  Accordingly, a remand for interpretation of the September 2012 evaluation is not necessary.  At that time, the Veteran's pure tone thresholds, in decibels, were noted to be:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
55
55
47.5
LEFT
40
50
55
55
50

The Veteran had a word recognition score of 96 percent bilaterally based on the CID W-22 word list.

After considering the evidence of record prior to March 27, 2015, the Board finds that a compensable rating is not warranted. The evidence does not justify the award of a compensable rating for bilateral hearing loss.  Under Table VI, the results of the July 12, 2010 VA examination yield a numeric designation of I for both the right and left ear.  Table VII reveals that a noncompensable rating should be applied for these values.

In addition, the September 2012 evaluation specifically noted that the Maryland CNC test was not used as required by 38 C.F.R. § 4.85(a).  As such, the application of Table VI is not appropriate for this evaluation.  Moreover, the Board notes that even if these values could be applied to Table VI, they would not result in a higher evaluation.  Table VI shows that the results of the September 2012 evaluation would lead to a numeric designation of I for both the right and left ear.  As already noted, Table VII provides that these values would result in a noncompensable evaluation.

The Board notes that Table VIa assigns a Roman numeral designation for hearing impairment based only on the puretone threshold average, and is used when the examiner certifies that speech discrimination testing is not appropriate or when indicated under the provisions of 38 C.F.R. § 4.86.  However, the July 2010 and September 2012 examiners did not certify that the use of the speech discrimination test was not appropriate.  In addition, neither the July 2010 VA examination nor the September 2012 evaluation documented a puretone threshold at each of the four specified frequencies as 55 decibels or more in either ear or that the Veteran had puretone thresholds of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz in either ear.  See 38 C.F.R. § 4.86.   Consequently, the record does not indicate that Table VIa should be used.

In summary, the evidence does not demonstrate that the Veteran is entitled to a compensable disability rating for bilateral hearing loss prior to March 26, 2015.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 2 Vet. App. 49, 53 (1990).

Turning to the period beginning on March 27, 2015, the Board will next evaluate whether a disability rating higher than 50 percent should be awarded.  

On March 27, 2015, a VA examination was conducted to evaluate the Veteran's bilateral hearing loss.  The Veteran's pure tone thresholds, in decibels, were recorded as:




HERTZ



1000
2000
3000
4000
Average
RIGHT
80
90
100
95
91.25
LEFT
70
75
85
85
78.75

Using the Maryland CNC word list, the Veteran's speech recognition score was 100 percent bilaterally.  The Veteran informed the examiner that he was unable to understand others without his hearing aids.  

As the Veteran's puretone threshold at each of the four specified frequencies was 55 decibels or more, the provisions of 38 C.F.R. § 4.86(a) apply.  Consequently, the Board will initially determine whether the Roman numeral designation for hearing impairment is higher under Table VI or Table VIa.  Under Table VI, the results of the March 2015 VA examination yield a numeric designation of III for the right ear and II for the left ear.  Under Table VIa, the results warrant a numeric designation of IX in the right ear and VII in the left ear. As such, the Board will determine the percentage evaluation for hearing impairment under Table VII using the higher results from Table VIa.  A 50 percent evaluation is found when those values are applied to Table VII.

Consequently, the Board finds that the evidence does not support the award of a disability rating higher than 50 percent for the Veteran's bilateral hearing loss.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 55-57.

The regulations also provide that consideration of whether special monthly compensation (SMC) is warranted is required when evaluating any claim for impaired hearing.  See 38 C.F.R. § 3.85(g).  Certain levels of SMC may be awarded for deafness.  However, the SMC criteria require bilateral deafness or some other service-connected disability, such as blindness, which do not apply to the Veteran's case.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015).  Therefore, SMC is not warranted for the Veteran's bilateral hearing loss.

The Board acknowledges the Veteran's reports of difficulty understanding others when faced with background noise or without the assistance of his hearing aids.  During the September 2015 Board hearing, the Veteran also testified that his hearing was just as bad prior to March 27, 2015 as it was during the March 27, 2015 VA examination.  See Tr., page 10.  The Board does not doubt the sincerity of the Veteran's assertions regarding his hearing loss.  However, it is clear from the Rating Schedule that a higher rating can only be awarded when loss of hearing has reached a specified measurable level.  Furthermore, the Veteran has not been shown to have the requisite medical training, expertise, or credentials needed to render a medical opinion as to the level of his hearing loss disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Entitlement to an effective date earlier than November 3, 2009 for the grant of service connection for tinnitus

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of the claimant's application.  38 U.S.C.A. § 5100(a).  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); 3.155 (2014).  The Board recognizes that this regulation was recently amended; however, the version above is applicable to this appeal.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identified the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal are "(1) an intent to apply for benefits, (2) an indication of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  Raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).

A report of examination or hospitalization that meets certain requirements will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of a claim.  Those provisions apply only when the reports relate to examination or treatment of disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of the examination, treatment, or hospital admission.  38 C.F.R. § 3.157 (2015).

Medical records cannot constitute an initial claim for service connection; rather there must be some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet. App. 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).

In regards to the date of entitlement, the term "date entitlement arose" is not defined in the current statue or regulation.  However, the Court has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  It is important to note that an effective date generally can be no earlier that the facts found.  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).   

On November 3, 2009, VA received the Veteran's service connection claim for tinnitus.  The August 2011 rating decision granted entitlement to service connection for tinnitus effective from November 3, 2009, the date of receipt of the claim for service connection.  

In this case, the Veteran contends that he filed his initial service connection claim for tinnitus within one year of his separation from service.  On September 21, 1992, VA received the Veteran's Application for Compensation or Pension in which he claimed entitlement to service connection for hearing loss, a right shoulder injury, hemorrhoids, and exposure to oil fires.  During the September 2015 Board hearing, the Veteran asserted that "ringing" was also one of the listed disabilities.  See Tr., page 4.  However, the area where the Veteran reportedly wrote "ringing" is obscured by white out.  See Tr., page 4.  

Following the September 1992 claim, an October 1992 VA audiology examination was conducted.  However, the examination report is silent for complaints or diagnoses related to tinnitus.   A subsequent January 1993 rating decision granted entitlement to service connection for bilateral defective hearing, a right shoulder injury, and hemorrhoids.  The rating decision also notified the Veteran that a decision on exposure to oil fires was deferred for the Veteran to name an associated disability.  The Veteran was informed of the decision and his appellate rights in a February 1993 letter.  He later submitted a March 1996 increased rating claim for his bilateral hearing loss, but did not make any assertions regarding tinnitus.  The first available report of tinnitus is documented in a subsequent May 1996 VA examination report related to hearing loss.  However, no service connection claim related to tinnitus was received within one year of this examination.

After reviewing the available evidence, the Board cannot construe any document of record prior to November 3, 2009 to constitute a formal or informal service connection claim for tinnitus.  The Board acknowledges the Veteran's contention that his original service connection claim for tinnitus was received by VA in September 1992.  However, there is no evidence of an intent to file a claim in that application. Thus, the Board finds that no claim was filed. Alternatively, even if a claim was filed in 1992, the January 1993 rating decision addressed each of the disabilities listed in the September 1992 claim.  Although the February 1993 letter notified the Veteran that a service connection claim for tinnitus had not been adjudicated, the record does not reflect any attempt to contact VA concerning the status of this claim.  The Board finds that if he had a claim for tinnitus from 1992 it was implicitly denied in the 1993 rating decision. Despite the fact that the Veteran submitted several service connection and increased rating claims following the January 1993 rating decision, he did not make any statements indicating that he intended to apply for service connection for tinnitus until his November 3, 2009 claim. 
 
In this case, the Veteran's statements as well as the May 1995 VA examination report indicate that he experienced tinnitus before his November 3, 2009 claim.  The Veteran is competent to report symptoms such as ringing or buzzing in his ears as this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In addition, the Veteran is competent to identify a disorder such as tinnitus for diagnostic purposes.  38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Thus, entitlement arose prior to the date of claim.  As the date of claim is later, that date determines the effective date of service connection.  In addition, the post-service treatment records cannot constitute a claim for service connection.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); Brannon v. West, 12 Vet. App. 32 (1998).

As the Veteran did not submit a service connection claim for tinnitus prior to November 3, 2009, and there is no prior communication in the record that could be considered an informal claim for VA compensation for tinnitus, the Board finds that November 3, 2009 is the earliest possible effective date.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The Board therefore finds that the preponderance of the evidence is against the Veteran's claim, and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal regarding the issue of entitlement to service connection for a TBI is dismissed.

For the period prior to March 26, 2015, entitlement to a compensable disability rating for bilateral hearing is denied.

On and after March 27, 2015, entitlement to a disability rating in excess of 50 percent for bilateral hearing loss is denied.

An effective date earlier than November 3, 2009 for the grant of service connection for tinnitus is denied.




REMAND

Regarding the Veteran's increased rating claim for PTSD, there appear to be outstanding and relevant VA treatment records.  In this case, the most recent VA treatment records in the claims file are dated in November 2007.  Although a May 2012 VA Report of Hospitalization documented that the Veteran was admitted for PTSD, no associated treatment records are available.  In addition, the Veteran testified at the September 2015 Board hearing that he received treatment for his PTSD from VA.  See September 2015 Board Hearing Transcript (Tr.), page 14-15.  Once VA is aware of the existence of relevant records, it must make such efforts as are necessary to obtain them, and may abandon such efforts only upon concluding that the records do not exist, or further efforts to obtain them would be otherwise futile.  See 38 C.F.R. § 3.159.  The Board also notes that complete VA treatment records are in the constructive possession of VA adjudicators.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Board finds that all relevant and outstanding VA treatment records must be obtained on remand.

In addition, the record indicates that the Veteran's PTSD has increased in severity since the last VA examination in May 2014.  The May 2014 VA examiner determined that the Veteran's memory was average.  However, the Veteran stated in his subsequent April 2015 VA Form 9 that his memory loss from PTSD was increasing.  In addition, during the September 2015 Board hearing, the Veteran reported that he had "big time" memory problems that included forgetting his destination while driving.  See Tr., page 13.  Based on this evidence, the Board finds that an updated VA examination to assess the current severity and manifestations of the Veteran's PTSD should be obtained on remand.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board also notes that the issue of entitlement to a TDIU is inextricably intertwined with the Veteran's increased rating claim for PTSD being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1990).  Consequently, the Board must defer final adjudication of the TDIU issue until the directed development has been accomplished.

As noted above, twelve of the issues that were addressed in the April 1998 statement of the case are currently before the Board on appeal.  In the Veteran's November 1998 VA Form 9, he marked that he did not want a Board hearing.  However, in a statement that was dated the same day as his VA Form 9, the Veteran discussed the issues on appeal and requested a Board hearing at his RO.  As a result, the Board finds that the Veteran should be provided with an opportunity to appear at a Travel Board hearing in accordance with his request.  As the RO schedules Board hearings, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps in order to schedule the Veteran for a Travel Board hearing with a Veterans Law Judge to address the following issues:  entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness; entitlement to service connection for chest pain/cholesterol, to include as due to an undiagnosed illness; entitlement to service connection for night sweats, to include as due to an undiagnosed illness; entitlement to service connection for urinary urgency/frequency, to include as due to an undiagnosed illness; entitlement to service connection for diarrhea, to include as due to an undiagnosed illness; entitlement to service connection for blurred vision/photosensitivity, to include as due to an undiagnosed illness; entitlement to service connection for headaches and/or dizziness/blackouts, to include as due to an undiagnosed illness; entitlement to service connection for a burning sensation during intercourse, to include as due to an undiagnosed illness; entitlement to service connection for seizures/tremors, to include as due to an undiagnosed illness; entitlement to service connection for a dental disorder, to include as due to an undiagnosed illness; entitlement to service connection for hair loss, to include as due to an undiagnosed illness; and entitlement to service connection for shortness of breath/cough, to include as due to an undiagnosed illness.  

The Veteran should be notified in writing of the date, time, and location of the hearing at his most recent address of record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA Northern Indiana Health Care System dated since November 2007.

3.  After completing the preceding development, the Veteran should be afforded a VA examination regarding the current severity and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.
  
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


